DETAILED ACTION
	This Office Action is responsive to the 05/05/22 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 02/06/2022 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Rejection.
Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered. 
Claims 11, 15 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda (US 20130136976 A1). 
Applicant has argued that Masuda does not teach the amended limitation of claim 11 that the terminal post comprises a first terminal plate and a second terminal plate, the second terminal plate is positioned outside of the receiving space, and the first terminal plate is positioned entirely inside the receiving space. Specifically, Applicant has argued that Masuda does not teach that the first terminal plate is positioned entirely inside the receiving space. See Remarks, page 8. 
Applicant’s arguments with respect to Masuda have been fully considered and are persuasive. The rejections of claims 11 and 15 in view of Masuda have been withdrawn. 

Claims 11, 15-20 were additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 20180138465 A1).
Applicant has argued that Yang does not teach the amended limitation of claim 11 that the terminal post comprises a first terminal plate and a second terminal plate, the second terminal plate is positioned outside of the receiving space, and the first terminal plate is positioned entirely inside the receiving space. Specifically, Applicant has argued that Yang does not teach that the first terminal plate is positioned entirely inside the receiving space. See Remarks, page 10.
The Examiner notes neither the amended claim limitation nor the instant disclosure defines what is required for the first terminal plate to be entirely positioned inside the receiving space. Further, the first terminal plate of Yang is positioned entirely inside the receiving space in both a length and a width direction and positioned partially within the receiving space in a height direction. See annotated figure below for directions referenced. 

    PNG
    media_image1.png
    507
    840
    media_image1.png
    Greyscale

Therefore under the broadest reasonable interpretation of claim 11, Yang, which discloses a first terminal plate positioned entirely in the receiving space in both a length and a width direction, teaches the claimed structure of a first terminal plate positioned entirely inside the receiving space.
Accordingly, the rejection in view of Yang is maintained. 

Claim Rejections - 35 USC § 102
Claims 11, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 20180138465 A1).
Regarding claim 11, Yang discloses a battery (title) comprising: 
a battery cell (P6, secondary battery); and 
a battery casing assembly for receiving the battery (P12, housing)
wherein the battery casing assembly comprises: 
a first casing plate portion (Fig. 9, P142, part of top cover plate 31); and 
a terminal post for electrically connecting to the battery cell (Fig. 9, P141, terminal 21); 
wherein the first casing plate comprises a first casing portion and a second casing portion, the first casing portion protrudes from the second casing portion to form a receiving space portion (Fig. 9, P142, part of top cover plate 31), 
the terminal post is fixed to the first casing portion through an opening of the first casing portion (Fig. 9); 
the terminal post comprises a first terminal plate and a second terminal plate, the second terminal plate is positioned outside of the receiving space, and the first terminal plate is positioned entirely inside the receiving space (Fig. 9). See annotated Fig. 9 below.

    PNG
    media_image2.png
    800
    928
    media_image2.png
    Greyscale

Regarding claim 16, Yang discloses that the terminal post further comprises a post body between the first terminal plate and the second terminal plate fixed in the opening (Fig. 9, part of terminal 21).
Regarding claim 17, Yang discloses that a width of the post body is less than a width of the first terminal plate and a width of the second terminal plate (Fig. 9, shape of terminal 21), thereby forming a receiving slot at a periphery of the terminal post; and the first casing portion is fixed in the receiving slot (Fig. 9, top cover plate 31 fixed within terminal 21). See annotated Fig. 9 above. 
Regarding claim 18, Yang discloses that the first casing portion comprises a sidewall and a top wall (Fig. 9, parts of top cover plate 31); the opening is defined in the top wall (Fig. 9, space between parts of the top cover plate 31); the sidewall is positioned between the second casing portion and the top wall, and connected to the second casing portion; and the top wall is parallel to the second casing portion (Fig. 9), and is fixed in the receiving slot (Fig. 9, top cover plate 31 fixed within terminal 21). See annotated Fig. 9 above. 
Regarding claim 19, Yang discloses that the battery casing assembly further comprises a first insulation plate (Fig. 9, P142, insulating liner 23) and a second insulation plate (Fig. 9, P142, resistance member 24) fixed in the receiving slot; the first insulation plate comprises a first insulation portion (Fig. 9, upper part of insulating liner 23) and a second insulation portion (Fig. 9, lower part of insulating liner 23) connected to the first insulation portion; the first insulation portion is positioned between the post body and the top wall; the second insulation portion is positioned between the first terminal plate and the top wall (Fig. 9, insulating liner 23); and the second insulation plate is positioned between the second terminal plate and the top wall (Fig. 9, resistance member 24).
Regarding claim 20, Yang discloses the battery casing assembly further comprises a second casing (P109, housing); and the first casing (P109, top cover plate 31) is connected to the second casing through the second casing portion (Fig. 2). 

Claim Rejections - 35 USC § 103
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20180138465 A1) as applied to at least claims 11 and 20, and further in view of Song (US 20060269838 A1).
Regarding claim 21, Yang discloses that the battery cell comprises a positive electrode plate (P8, first electrode plate), a negative electrode plate (P8, second electrode plate), and an isolation film (P8, separator) positioned between the positive electrode plate and the negative electrode plate. Yang discloses that the positive electrode plate is electrically connected to the terminal post (P108). 
The feature of “the first casing and the second casing are connected by soldering” is a product-by-process feature evaluated for the structural implications implied:
 Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

A connection by way of the process of soldering would implicitly imply joining by way of a permanent bond between metal workpieces.  Yang discloses the first casing and the second casing are connected by means such as welding (P109), which is considered to meet the structural requirements and be an equivalent method to soldering.  Alternatively, any differences provided by the product-by-process limitation of soldering versus welding would provide a product that is obvious from the welded first casing and second casing of Yang. Regarding product-by-process limitation, see MPEP § 2113.
Yang does not disclose that the negative electrode plate is electrically connected to the first casing or the second casing.
In the same field of endeavor, Song discloses an analogous art of a lithium secondary battery (P13) with a terminal post (Fig. 2, P28, terminal 320) disposed in a receiving space (Fig. 2, P28, thru-hole 311) of the first casing (Fig. 2, cap plate 310). Song further teaches that the other electrode tab can be welded (“electrically connected”) to the first casing (Fig. 1, P30, tab 215). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Yang by electrically connecting the negative electrode plate to the first casing, as taught by Song, with the predictable result that such a configuration would allow for the cap plate to function as the negative electrode terminal assembly. 

Claim 21 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20180138465 A1) as applied to at least claims 11 and 20, and further in view of Song (US 20060269838 A1) and Hinterberger (US 20200075905 A1). 
Regarding claim 21, Yang discloses that the battery cell comprises a positive electrode plate (P8, first electrode plate), a negative electrode plate (P8, second electrode plate), and an isolation film (P8, separator) positioned between the positive electrode plate and the negative electrode plate. Yang discloses that the positive electrode plate is electrically connected to the terminal post (P108). 
The feature of “the first casing and the second casing are connected by soldering” is a product-by-process feature (case law cited above) evaluated for the structural implications implied, wherein a connection by way of the process of soldering would implicitly imply joining by way of a permanent bond between metal workpieces.  Yang discloses the first casing and the second casing are connected by means such as welding (P109), which is considered to meet the structural requirements and be an equivalent method to soldering.  Alternatively, any differences provided by the product-by-process limitation of soldering versus welding would provide a product that is obvious from the welded first casing and second casing of Yang.  Regarding product-by-process limitation, see MPEP § 2113.
Additionally, with respect to the soldering feature, in same field of endeavor, Hinterberger discloses an analogous art of a prismatic battery with a first casing (Fig. 1, P29, housing cover 30) and a second casing (Fig. 2, P29, housing walls 20). Hinterberger further teaches that the housing walls and the housing cover can be joined with a welded or soldered bond (P17).  
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the welded connection of Yang for the soldered connection of Hinterberger, given that Hinterberger teaches that the connection can be either welded or soldered, with the resulting battery having a soldered connection between the first and second casing. The substitution of art recognized equivalents known for the same purpose supports a prima facie case of obviousness (MPEP 2144.06).  
Yang also does not disclose that the negative electrode plate is electrically connected to the first casing or the second casing.
In the same field of endeavor, Song discloses an analogous art of a lithium secondary battery (P13) with a terminal post (Fig. 2, P28, terminal 320) disposed in a receiving space (Fig. 2, P28, thru-hole 311) of the first casing (Fig. 2, cap plate 310). Song further teaches that the other electrode tab can be welded (“electrically connected”) to the first casing (Fig. 1, P30, tab 215). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Yang by electrically connecting the negative electrode plate to the first casing, as taught by Song, with the predictable result that such a configuration would allow for the cap plate to function as the negative electrode terminal assembly. 

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20180138465 A1) as applied to at least claim 11 above, and further in view of Takayuki (JP2016139586). Copies of cited foreign patent documents are attached.
Regarding claim 22, Yang does not disclose protection members. 
In the same field of endeavor, Takayuki discloses an analogous art of a lithium ion secondary battery in a prismatic case (Fig. 1, P13). Takayuki further teaches a first protection member received in the battery casing assembly (Fig. 1, P25, holding tape 45), wherein each of the at least one first protection member is positioned at an end portion of the battery cell (Fig. 1, P25, holding tape 45). Takayuki teaches that the holding tape maintains the lamination of the electrode assembly (P7). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Yang by adding the holding tape (“protection member”) of Takayuki with the predictable result that such an addition would ensure the lamination of the electrode assembly. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Regarding claim 23, modified Yang does not disclose a second protection member. 
Takayuki teaches a second protection member received in the battery casing assembly (Fig. 1, P26, holding tapes 47), wherein the second protection member surrounds a periphery of the battery cell. Takayuki shows holding tapes 47 wrapping around (“surrounding”) the periphery of the electrode assembly (Fig. 1). Takayuki teaches that the holding tape maintains the lamination of the electrode assembly (P7). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Yang by adding the additional holding tapes (“second protection member”) of Takayuki with the predictable result that such an addition would ensure the lamination of the electrode assembly. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.K.E./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729